UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7613


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GREGORY L. BILLUPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00042-RLW-1)


Submitted:    March 23, 2009                 Decided:   June 8, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory L. Billups, Appellant Pro Se.    Richard Daniel Cooke,
Brian Ronald Hood, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory L. Billups appeals the district court’s order

denying   his    motion     for    reduction      of    sentence    pursuant   to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                   United States v. Billups, No.

3:05-cr-00042-RLW-1 (E.D. Va. Aug. 1, 2008).                       We dispense with

oral   argument     because       the     facts   and    legal     contentions      are

adequately      presented    in     the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2